DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, lines 1-2 – it is unclear if “a single circular gasket” is referring to the single 
circular gasket already recited in claim 15, or if a different gasket is being recited.  Claim 16 appears to be claiming what was already recited in claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauf et al. 2,339,332.
In regard to claims 1, 8 and 14, Hauf et al. discloses a duct coupling system comprising:
a first duct 12 having a first flange 18 radiating outwardly from a first end of the first duct, wherein the first flange has a first side and a second side opposite the first side;
a second duct 14 aligned longitudinally with the first duct, the second duct having a second flange 36 radiating outwardly from a first end of the second duct, wherein the second flange has a first side and a second side opposite the first side;
a vibration attenuating system 40 abutting the first side and the second side of the first flange and abutting the first side of the second flange, a portion of the vibration attenuating system encircling the first duct, wherein the vibration attenuating system is configured to attenuate vibrations passing between the first duct to the second duct;
a rigid ring 24 encircling the first duct 12 and abutting the vibration attenuation system 40; and a fastening system 50 to couple the first flange to the second flange, the fastening system compressing the rigid ring 24 into the portion 40 of the vibration attenuating system, wherein the rigid ring 24 avoids contact with the first duct 12 (space 28) when the fastening system compresses the vibration attenuating system and the first duct avoids contact with the second duct.
In regard to claims 2, 9 and 15-16, wherein the second flange has a cylindrical flange wall 30 projecting transversely from an outer circumference of the second flange 36, the vibration attenuating system is comprised of single circular flexible gasket 40 that surrounds the 
In regard to claims 3 and 10, wherein the rigid ring 24 is coupled to the cylindrical flange wall via a plurality of fasteners 50, and wherein one of the first duct and the second duct is coupled to an outflow valve (the pipes are for irrigation and would be attached to a valve to control water flow through the pipes).
Claim(s) 1-2, 4, 8-9, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert 4,198,078.
In regard to claims 1, 8 and 14, Herbert discloses (fig. 5) a duct coupling system comprising:
a first duct 12 having a first flange 68 radiating outwardly from a first end of the first duct, wherein the first flange has a first side and a second side opposite the first side;
a second duct 22 aligned longitudinally with the first duct, the second duct having a second flange 62 radiating outwardly from a first end of the second duct, wherein the second flange has a first side and a second side opposite the first side;
a vibration attenuating system 14 abutting the first side and the second side of the first flange 68 and abutting the first side of the second flange 62, a portion of the vibration attenuating system encircling the first duct 12, wherein the vibration attenuating system is configured to attenuate vibrations passing between the first duct to the second duct;
a rigid ring 66 encircling the first duct 12 and abutting the vibration attenuation system 14; and a fastening system (weld holding 66 to 60) to couple the first flange to the second flange, the fastening system compressing the rigid ring 66 into the portion of the vibration attenuating 
In regard to claims 2, 9 and 15-16, wherein the second flange 62 has a cylindrical flange wall 60 projecting transversely from an outer circumference of the second flange 62, the vibration attenuating system is comprised of single circular flexible gasket 14 that surrounds the first and second side of the first flange 68, and wherein the cylindrical flange wall 60 encircles the single flexible gasket 14 and the first flange 68 when the fastening system 66 compresses the flexible gasket 14.
In regard to claims 4 and 11, wherein the first duct further includes a first angular shoulder 68 on the second side of the first flange and around an inner circumference of the first flange, and wherein the second duct includes a second angular shoulder 62 on the first side of the second flange and around an inner circumference of the second flange, and wherein the first and second shoulders aid in alignment of the single flexible gasket 14.
Claim(s) 1, 5, 8, 12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2,062,479.
In regard to claims 1 and 8, Herbert discloses a duct coupling system comprising:
a first duct 2 having a first flange 6 radiating outwardly from a first end of the first duct, wherein the first flange has a first side and a second side opposite the first side;
a second duct 4 aligned longitudinally with the first duct, the second duct having a second flange 8 radiating outwardly from a first end of the second duct, wherein the second flange has a first side and a second side opposite the first side;

a rigid ring 14 encircling the first duct 2 and abutting the vibration attenuation system 12; and a fastening system 16 to couple the first flange to the second flange, the fastening system compressing the rigid ring 14 into the portion of the vibration attenuating system, wherein the rigid ring 14 avoids contact with the first duct 2 when the fastening system compresses the vibration attenuating system and the first duct avoids contact with the second duct.
In regard to claims 5 and 12, the first flange having a first plurality of apertures therethrough and the second flange having a second plurality of apertures therethrough, and wherein the vibration attenuating system comprises:
a first flexible gasket 12 having a plurality of first ring apertures therethrough, the first flexible gasket being configured to encircle the first duct and abut the second side of the first flange and the rigid ring; and
a second flexible gasket 10 having a plurality of second ring apertures therethrough, the second flexible gasket being configured to abut the first side of the second flange and the second side of the first flange and portions of the first gasket passing through the first plurality of apertures and abutting the second flexible gasket, wherein the first plurality of apertures respectively align with the second plurality of apertures, the first ring plurality of apertures, and the second ring plurality of apertures.


aligning a first longitudinal axis of a first duct 2 and a second longitudinal axis of a second duct 4, the first duct having a first flange 6 with a first side and a second side opposite the first side, the second duct having a second flange 8 with a first side and a second side opposite the first side;
encircling the first duct with a rigid ring 14;
abutting a vibration attenuation system 12, 10 to the first and second sides of the first flange and to the first side of the second flange, wherein a portion of the vibration attenuation system encircles the first duct 2; and
coupling the first flange to the second flange via compressing the rigid ring 14 into the portion 12 of the vibration attenuation system encircling the first duct into the first flange 2, wherein the rigid ring 14 avoids contacting the first duct 2 and the first duct 2 avoids contacting the second duct 4.
In regard to claim 17, further comprising:
encircling a first flexible ring 12 of the vibration attenuation system around the first duct such that the first flexible ring is between the rigid ring and the first flange is on the second side of the first flange; and
aligning a second flexible ring 10 of the vibration attenuation system between the first flange and the second flange such that the second flexible ring is on the first side of the first flange and the first side of the second flange.
Allowable Subject Matter
Claims 6-7, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CH ‘146, Bootz, Wuenschmann, Chou, Lee, Box, Bohls, Munz, Chichester and Highlen all disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679